DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoda et al. (US 2012/0223345) (“Tomoda”).
With regard to claim 1, figure 6B of Tomoda discloses a display device, comprising: a substrate 40 having a plurality of metal pads 50; and a plurality of semiconductor light emitting devices (43, 42, 41, 44) electrically connected to the metal pads 50, wherein the substrate 40 comprises: a lower wiring 52 made of a conductive material 52: and an insulating layer 49 covering the lower wiring 52, wherein the metal pads 50 are connected to the lower wiring 52 and disposed to be exposed (bump 50 exposed from the embedding layer 49 at the top, fig. 6B) to the outside of the insulating layer 49 through the insulating layer 49, and wherein the semiconductor light emitting devices (43, 42, 41, 44) respectively comprise: a conductive semiconductor layer 41; a conductive electrode 44 formed on one surface of the conductive semiconductor layer 
Applicant's claim 1 does not distinguish over the Tomoda reference regardless of the process used to form the semiconductor light emitting devices because only the final product is relevant, not the process of making such as through self-assembly. 
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an unobvious difference.   See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  The use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See also MPEP § 2113.
With regard to claim 2, figure 6B of Tomoda discloses a side surface portion (vertical portion of 46 on sidewall of mesa portion 401-1, fig. 6B) of the passivation layer 46 covers a side surface portion (sides of 42, 41, fig. 6B) of the semiconductor light emitting device (43, 42, 41) and an extension portion (46 below 44, fig. BA) extending from the side surface portion (vertical portion of 46, fig. 6B) to cover the one end portion (bottom of 41, fig. 6B), and a width of the second portion (length from inner edge of 46 under 44 to outer edge of 41 in fig. 6B) is a minimum width of the extension portion (46 below 41, fig. 6A).
	With regard to claim 3, figure 6B of Tomoda discloses that the extension portion (46 below 41, fig. 6B) is formed in a hollow shape to have an outer circumference (outer edge of 46 below 41, fig. 6B) and an inner circumference (inner edge of 46 below 44, fig. 6A), and a width of the second portion is a distance between the outer circumference and the inner circumference (length from inner edge of 46 under 44 to outer edge of 41 in fig. 6B).
With regard to claim 6, figure 6B of Tomoda discloses a maximum width of the metal pad 50 is a diameter or a diagonal distance of a portion of the metal pad 50 exposed to the outside.

With regard to claim 8, figure 6b of Tomoda discloses that the first portion (portion of 44 uncovered by 46 below 41 in fig. 6B) is formed in the same shape as the portion of the metal pad 50 exposed to the outside.
With regard to claim 9, figure 6B of Tomoda discloses that the portion of the metal pad 50 exposed to the outside is disposed at the center of the one end portion (bottom of 41 in fig. 6B).
With regard to claim 14, figure 6B of Tomoda discloses as a maximum width of the metal pad 50 is set to a range of a width of the second portion (portion of 46 below 44 in fig. 6B) to twice the width, a plurality of conductive electrodes (neighboring 44) are restricted from being brought into contact with one of the metal pads 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (US 2012/0223345) (“Tomoda”) in view of Chang et al. (US 2016/0181476) (“Chang”).

	However, figs. 17-20 of Chang discloses that the conductive electrode 130 comprises a protruding portion (portion of 130 within through hole of 140) formed to overlap with the passivation layer 140 and protruding through the through hole (through hole of 140).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the first electrode of Tomoda as the bottom conductive contact as taught in Chang in order to adhere the LED with the contact pads. See par [0056] of Chang. 
With regard to claim 10, Tomoda does not disclose that the metal pad comprises an alloy made of at least two or more combinations of Bi, In, Pb, Sn and Ag.
However, figs. 17-20 of Chang discloses that the metal pad 304 comprises an alloy made of at least two or more combinations of Bi, In (“indium, bismuth”, par [0056]), Pb, Sn and Ag.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the first electrode of Tomoda as the bottom conductive contact as taught in Chang in order to adhere the LED with the contact pads. See par [0056] of Chang. 
With regard to claim 11, figure 6B of Tomoda discloses that the conductive electrode 44 comprises a plurality of metal layers made of different metals (“Ti/Pt/Au”, par [0063]).


s 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (US 2012/0223345) (“Tomoda”) in view of Chu et al. (US 2015/0362165) (“Chu”). 
With regard to claim 12, Tomoda does not disclose that the semiconductor light emitting device includes an n-type electrode and a p-type electrode, and the conductive electrode electrically connected to the metal pads is a p-type electrode.
However, figure 3 of Chu discloses that the semiconductor light emitting device includes an n-type electrode (“common n-type electrode cathode bar”, par [0077]) and a p-type electrode (“conductive metal layers 36 as a p-type electrode metal layers”, par [0068]), the conductive electrode 36 electrically connected to the metal pads (“eutectic metal layer 35”, par [0076]) is a p-type electrode (“conductive metal layers 36 as a p-type electrode metal layers”, par [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the first electrode of Tomoda with the p-type electrode metal layers as taught in Chu in order to provide a vertical type LED as the light engine array having an active matrix on the backplane.  See par [0012] of Chu. 
With regard to claim 13, figures 4B and 6B of Tomoda discloses an insulating material (“insulating body 50”, par [0080]) is filled between the semiconductor light emitting devices (43, 42, 41) to form a planarizing layer (“insulating body 50”, par [0080]). 
Tomoda does not disclose an upper wiring electrically connected to the n-type electrode.

Therefore, it would have been obvious to one of ordinary skill in the art to form the second electrode of Tomoda as the n-type electrode as taught in Chu in order to provide a vertical type LED as the light engine array having an active matrix on the backplane.  See par [0012] of Chu.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 12 have been considered and are addressed in the new rejection stated above. 
Rejection of claims 1-4 and 6-14 under sec 35 USC 112(b) are withdrawn due to amendments to claims 1 and 12. 
Regarding claim 1, applicant argues on page 8 of the arguments that Tomoda does not teach the maximum width of the metal pad is set to a range of width of the second portion to twice the width of the second portion because Tomoda does not teach anything with regards to the relationship between the metal pad and the width of the passivation layer covering the bottom surface of the semiconductor light emitting device.  However, figure 6B of Tomoda shows that the first insulation layer 46 covers about 1/3 of the first electrode 44 on both ends leaving only 1/3 of the first electrode 44 exposed at the bottom.  A narrow bump 50 is then connected with the exposed 1/3 of first electrode 44 and has a width of less than 1/3 of the first electrode 44.  Figure 6B of Tomoda also shows that the first insulation layer 46 overlaps about 4/5 of the length of 

	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        4/15/2021